UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
In re OMEGA HEALTHCARE INVESTORS, INC.
SECURITIES LITIGATION                        MEMORANDUM AND ORDER
--------------------------------------X
This Document Relates To:                     17 Civ. 8983 (NRB)

     ALL ACTIONS
--------------------------------------X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Lead plaintiff Royce Setzer brings this class action under §

§ 10(b) and 20(a) of the Securities Exchange Act of 1934 and Rule

10b-5 against Omega Healthcare Investors, Inc. (“Omega”) and the

company’s chief executives (“individual defendants,” and, together

with Omega, “defendants”), on behalf of a putative class of

investors who purchased or otherwise acquired Omega’s securities

between May 3, 2017 and October 31, 2017, both dates inclusive

(“class period”).     Specifically, plaintiffs bring claims under:

(1) § 10(b) of the Exchange Act and Rule 10b-5 against all

defendants; and (2) § 20(a) of the Exchange Act against the

individual defendants.     Defendants have moved to dismiss the

Consolidated Amended Class Action Complaint (“Amended Complaint”

or “AC”) under Federal Rule of Civil Procedure 12(b)(6) and the

Private Securities Litigation Reform Act (“PSLRA”) for failure to

state a claim.   For the following reasons, defendants’ motion to

dismiss is granted.
                                   BACKGROUND1

I.    Parties

      Omega, a publically traded Maryland corporation, AC ¶ 15, is

a self-administered real estate investment trust (“REIT”) that

invests    in    healthcare      facilities,         such    as    skilled   nursing

facilities and assisted living facilities,                        id. ¶ 2.     Omega

provides     lease    or      mortgage    financing         to    these   healthcare

facilities      and   earns    money     for   its    stockholders        largely    by

collecting rent and/or mortgage payments from the operators of the

facilities. Id. ¶ 2.          At all relevant times, defendant C. Taylor

Pickett (“Pickett”) served as Omega’s chief executive officer

(“CEO”), id. ¶ 16; defendant Robert O. Stephenson (“Stephenson”)

as the chief financial officer (“CFO”), id. ¶ 19; and defendant

Daniel J. Booth (“Booth”) as the chief operating officer (“COO”),

id. ¶ 22.       Plaintiffs are individuals who purchased or otherwise

acquired Omega’s securities during the class period.                      Id. ¶ 1.

II.   Omega’s First Quarter 2017 Communications and Activities

      Non-party Orianna Health Systems (“Orianna”)2 was Omega’s

second largest operator as of December 31, 2016.                      Id. ¶ 4.       In

2016 and 2017, Orianna faced operational pressures due to a variety


      1     The following facts are largely drawn from the Amended Complaint,
ECF No. 46, and are assumed to be true for purposes of this motion. Chambers
v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

      2     Orianna is identified in Omega’s public filings by the name of its
affiliate, “New ARK Investments, Inc.” AC ¶ 27.


                                          2
of factors.      Id.    Because of these pressures, Orianna failed to

pay rent to Omega during the first quarter of 2017, reaching 45

days past-due by the end of the quarter.                 On May 2, after the end

of the first quarter but prior to the earnings press release and

conference call for that quarter, Omega provided an $18.8 million

working capital loan to Orianna.                 Id. ¶ 36.       The loan was not

publicly disclosed.       Id.    The next day, May 3, Omega issued a press

release   that    included       annual       adjusted   funds    from    operations

(“FFO”) estimates of $3.40 to $3.44 per diluted share.                        Id. ¶ 40.

On May 4, Omega held a conference call to discuss earnings and

address portfolio issues of increased labor costs and decreased

lengths of stay in Omega-owned properties. Id. ¶¶ 34-35.                        On that

call, defendant Booth stated that “[o]ne private top 10 operator,

of note, however, felt the performance pressure more than most.”

Id.     And   that     “[t]his    was     exacerbated     in     2016    by    complete

replacement of senior management early in the year.”                          Id. ¶ 35.

Omega also disclosed that the operator had dipped below 1x EBITDAR3

for the trailing 12 months.             Id.    The complaint alleges that this

operator was Orianna.        Id. ¶ 35.         Booth further disclosed: “Omega

embarked on an effort to sell off the company’s northwest region,

which consisted of 7 facilities. ... We anticipate the sale of all



      3     Earnings before interest, taxes, depreciation, amortization, and
restructuring or rent cost.      (“EBITDAR”).    EBITDAR is a measurement of
profitability, and an EBITDAR below 1x represents significant cash flow issues.


                                           3
 7 facilities in that region to be completed by the second quarter

 of 2017, with 3 facilities having already been sold.”             Id. ¶¶ 34-

 35.     In response to an analyst who questioned why Omega’s guidance

 did not reflect that the tenant [i.e., Orianna] was no longer

 paying rent, defendant Pickett stated “...at 45 days past due, to

 start fiddling around with guidance, just doesn’t make any sense,

 we feel pretty comfortable that they’re going to come back with

 coverages at their previous level... .”          Id. ¶ 44.

         Following the earnings call, on May 5, Omega filed a 10-Q

 report for the quarter ended on March 31, 2017, which disclosed

 that it had executed sales agreements to sell Orianna’s seven

 northwest facilities to new operators.        Id. ¶ 33.    The 10-Q further

 stated “[t]here have been no material changes to our risk factors

 as previously disclosed ... in Part 1 of our Annual Report on Form

 10-K4    for the fiscal year ended December 31, 2016.”          Id. ¶ 51.

III.     Omega’s Second Quarter 2017 Communications and Activities

         Orianna reached 90 days past-due on rent during the second

 quarter of 2017.      At the end of the quarter, on July 26, 2017,

 Omega issued a press release that revised Omega’s 2017 guidance on

 FFO upwards to between $3.42 and $3.44 per common share.               Id. ¶



       4     The 2016 10-K stated: “We have no operational control over our
 operators. Adverse developments concerning our operators could arise due to a
 number of factors, including ... [t]he bankruptcy or insolvency of our
 operators... .” AC ¶ 52. The 10-K listed the additional risk factor that “[w]e
 may be unable to find a replacement operator for one or more of our leased
 properties.” Id.

                                       4
59.   The day after the press release, Omega held a conference call

to discuss earnings.    Id. ¶ 61.       Omega stock fell 4% by the close

of the day of the conference call.           Id. ¶ 63.    On that call,

defendant Booth said:

      While we’re cautiously optimistic that portfolio-wide
      coverages have stabilized, we continue to see certain
      regional operators struggle with various operational
      pressures ... The first of these private operators, and
      one which we discussed on our last earnings call, has
      continued to experience [quarterly pressures], despite
      finally showing signs of operational improvements. ...
      We are consciously (sic) optimistic that the combination
      of these efforts will result in steadily improving
      margins   and   eventually    return   to   its   former
      profitability. However ... our past due rent has reached
      nearly ninety days in arrears. As such, any further
      deterioration and/or the failure of the tenant to
      achieve its budgeted plan may result in cash basis
      accounting and a potential review of the value of these
      capital lease assets.

Id.

      On August 9, 2017, Omega filed its 10-Q for the quarter ending

June 30, 2017.    Id. ¶ 64.    The 10-Q made the following statement

regarding Orianna5:

      One of these operators has been facing liquidity
      pressures following a management transition, but has
      been showing signs of operational improvement and is
      making partial monthly rent payments. The current
      management of this operator is pursuing operational
      improvements, such as replacing executive management and
      senior level management, renegotiating vendor contracts
      and establishing a centralized referral network. The
      Company expects to sell two other facilities and
      transition its existing Texas portfolio to another
      operator during the third quarter of 2017. The Company
      is optimistic that the combination of these efforts will
      5     Though Orianna is not mentioned in the statement, the Amended
Complaint alleges that the 10-Q is referencing Orianna. AC ¶ 64.

                                    5
      result in improving margins and performance by this
      operator. The company is currently recording rental
      revenue from this provider on an accrual basis. The
      company continues to monitor the operator’s operating
      plan and in the event its performance deteriorates, the
      company will reassess the carrying value of the
      portfolio and consider recording future rental revenue
      on a cash basis.

Id.

IV.   Omega’s Third Quarter 2017 Communications & Activities

      Orianna’s continued failure to pay rent resulted in Omega

placing them on a cash basis for revenue recognition during the

third quarter of 2017.   On October 30, 2017, Omega issued a press

release, in which defendant Stephenson stated:

      During our second quarter earnings call, we stated we
      were closely monitoring one of our operators and may
      have to place them on a cash basis for revenue
      recognition if their performance did not improve. Since
      Orianna did not achieve their revised operating plan and
      pay their full contractual rent, we placed them on a
      cash basis and therefore our third quarter results,
      including AFFO [“Adjusted Funds From Operation”] and FAD
      [“Funds Available For Distribution”], do not include any
      revenue related to Oriana. ... Since 93% of our Orianna
      portfolio was classified as a direct financing lease,
      placing them on a cash basis and initiating the process
      to transition some or all of their portfolio to new
      operators also required us to record several large
      provisions related to the direct financing leases during
      the quarter. ... We are lowering our 2017 guidance to
      reflect the temporary loss of third and fourth quarter
      2017 revenue primarily related to placing Orianna ... on
      a cash basis.

Id. ¶ 68.

      Also on October 30, 2017, in response to the press release,

Jeffries analyst Omotayo Okusanya wrote:


                                 6
     Orianna ... did not achieve their revised operating plan
     and pay its full contractual rent. ... The disparity
     between   reported   AFFO/sh   and  our   estimates   is
     attributable to the nearly $12M a quarter in rents the
     company is not recording from Orianna ... While the
     tenant issues in the [Omega] portfolio were made evident
     to investors in 2Q17, the magnitude of the impairment
     from Orianna, the lowered full year guidance, and
     continued concerns about tenant credit risk will likely
     weigh heavily on the stock market.

Id. ¶ 72.

     On October 31, 2017, Omega held a conference call to discuss

its third quarter results.   Id. ¶ 69.     Subsequent to the October

31 conference call, Omega stock fell 6.8%.    Id. ¶ 70.   On the call,

defendant Pickett stated “[t]he reduction in adjusted FFO and FAD

is primarily related to converting the Orianna portfolio to cash

basis accounting ... .”   Id.   Defendant Stephenson stated, “[w]e

have lowered our 2017 adjusted FFO guidance to $3.27 to $3.28 per

share.   The reduction is primarily a result of two items: first,

it reflects the temporary loss of Orianna revenue for both the

third and fourth quarters ... .”     Id.     Defendant Booth stated

“Orianna ... has fallen significantly behind on rent and as a

result has been placed on a cash basis accounting ... While we

have endeavored to assist Orianna in streamlining operations by

transitioning both their Northwest and Texas regions, the overall

portfolio continues to struggle in past due rent headwinds.”      Id.

     On November 7, 2017, Omega filed its 10-Q for the quarter

ending September 30, 2017.   Id. ¶ 71.   The 10-Q stated:


                                 7
      Orianna has not satisfied the contractual payments due
      under the terms of the remaining two direct financing
      leases or the separate operating lease with the Company
      and the collectability of future amounts due is
      uncertain. The company is in preliminary discussions
      with Orianna regarding future actions. Such actions may
      include a) the sale of some or all of the facilities, b)
      transitioning some or all of the facilities from Orianna
      to other operators and c) pursuing legal action to
      enforce the terms of the existing agreements.

Id.

                          PROCEDURAL HISTORY

      The initial complaint in this action was filed with Dror

Gronich as a named plaintiff, represented by Glancy Prongay &

Murray LLP, on November 16, 2017.            See ECF No. 1.      The Court

received timely motions to be appointed lead plaintiff from: (1)

the Hannah Rosa Trust, represented by Brower Piven (ECF Nos. 11-

14); (2) the Carpenters Pension Fund of Illinois (“Carpenters

Pension Fund”), represented by Robins Geller Rudman & Dowd LLP

(ECF Nos. 15-18); (3) Patricia Zaborowski, Hong Jun, Cynthia

Peterson,   Simona   Vacchieri,    and   Glenn    Fausz,   represented    by

Pomerantz   LLP,   with   Glancy   Prongay    &   Murray   LLP   listed   as

additional counsel (ECF Nos. 19-21); (4) Glenn Fausz, represented

by Faruqi & Faruqi LLP (ECF Nos. 22-24); and (5) Royce Setzer,

represented by the Rosen Law Firm, P.A. (ECF Nos. 9-10).

      After reviewing all timely filed lead plaintiff applications

as required by the PSLRA, see 15 U.S.C. § 78u-4(a)(3)(B)(iii), we

appointed Royce Setzer as lead plaintiff, approved his counsel -


                                    8
the Rosen Law Firm - as lead counsel, and consolidated the actions

under   this   caption.     See    Mar.    27,    2018   Order,    ECF    No.   44.

Plaintiffs then filed the Amended Complaint on May 25, 2018.                    See

AC, ECF No. 46.     On July 17, 2018, defendants filed the motion to

dismiss the complaint pursuant to Federal Rule of Civil Procedure

12(b)(6) and the PSLRA.       ECF No. 51.         Oral argument was held on

February 13, 2019.      See Feb. 13, 2019 Tr., ECF No. 58.

                                  DISCUSSION
I.     Pleading Standards

       On a motion to dismiss under Rule 12(b)(6), we must accept as

true    all   factual   allegations   in    the     complaint     and    draw   all

reasonable inferences in plaintiff’s favor.              City of Providence v.

BATS Glob. Mkts., Inc., 878 F.3d 36, 48 (2d Cir. 2017).                 To survive

a motion to dismiss, a complaint must include “enough facts to

state a claim to relief that is plausible on its face.”                  Bell Atl.

Corp. v. Twombly, 550 U.S 544, 570 (2007).                “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”              Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

       “[A] complaint alleging securities fraud must satisfy the

pleading requirements of Rule 9(b) of the Federal Rules of Civil

Procedure.”     Ganino v. Citizens Utilities Co., 228 F.3d 154, 168

(2d Cir. 2000).         Rule 9(b) requires that “the circumstances


                                      9
constituting fraud ... be stated with particularity.”                      However,

“malice, intent, knowledge, and other condition of mind of a person

may be averred generally.”           Chill v. Gen. Elec. Co., 101 F.3d 263,

267 (2d Cir. 1996).       “Rule 9(b) serves to ... prohibit plaintiffs

from unilaterally imposing upon the court, the parties and society

enormous social and economic costs absent some factual basis.”                     In

re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1405 (9th Cir. 1996).

     Relatedly,      “[t]he    PSLRA    ...    requires    that     the   complaint

specify each statement alleged to have been misleading [and] the

reason or reasons why the statement is misleading.”                   In re Lions

Gate Entm’t Corp. Sec. Litig., 165 F. Supp. 3d 1, 5–6 (S.D.N.Y.

2016) (citations and internal quotation marks omitted).                    “[I]f an

allegation    regarding       the    statement     or    omission    is    made    on

information    and     belief,        the     complaint    shall      state    with

particularity all facts on which that belief is formed.” 15 U.S.C.

§ 78u–4(b)(1); see also ATSI Commc’ns, Inc. v. Shaar Fund, Ltd.,

493 F.3d 87, 99 (2d Cir. 2007).

     Section 10(b) of the Securities Exchange Act of 1934 prohibits

the “use or employ, in connection with the purchase or sale of any

security   ...,   [of]    any       manipulative    or    deceptive       device   or

contrivance in contravention of such rules and regulations as the

[SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors.”               15 U.S.C. § 78j(b);

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 318

                                         10
(2007).      SEC    Rule   10b–5    implements    §   10(b)   by   declaring   it

unlawful:

      “(a) To employ any device, scheme, or artifice to
      defraud, (b) To make any untrue statement of a material
      fact or to omit to state a material fact necessary in
      order to make the statements made ... not misleading, or
      (c) To engage in any act, practice, or course of business
      which operates or would operate as a fraud or deceit
      upon any person, in connection with the purchase or sale
      of any security.”

17 CFR § 240.10b–5; Tellabs, 551 U.S. at 318.

      To establish liability under § 10(b) and Rule 10b–5, a private

plaintiff “must show (i) a material misrepresentation or omission;

(ii) scienter; (iii) a connection with the purchase or sale of a

security[;] (iv) reliance by the plaintiff(s); (v) economic loss;

and (vi) loss causation.”           In re Omnicom Grp., Inc. Sec. Litig.,

597   F.3d   501,    509   (2d     Cir.   2010)   (internal   quotation   marks

omitted).     “A statement that was believed to be true when made,

but was later shown to be false, is insufficient” to establish

falsity.     In re Magnum Hunter Res. Corp. Sec. Litig., 26 F. Supp.

3d 278, 290 (S.D.N.Y. 2014), aff'd, 616 F. App'x 442 (2d Cir. 2015)

(internal citation omitted).              A statement is not false if it is

merely a “misapprehension, misunderstanding, or mistake of fact.”

Id.




                                          11
II.   Section 10(b) and Rule 10b-5 Claims

      A. Summary

      Plaintiffs argue a two-pronged theory of liability under §

10(b) of the Exchange Act.          First, plaintiffs assert that Omega

used both the fact and the non-disclosure of the working capital

loan to make various material misrepresentations of its FFO and

AFFO.      In other words, plaintiffs argue that characterizing rent

payments from Orianna as income – when Orianna was using funds

loaned from Omega to pay rent – is a false representation of

Omega’s FFO and AFFO.        Second, plaintiffs argue that defendants’

failure to disclose the working capital loan was a material

omission that independently establishes liability under § 10(b).

In response, defendants assert that the working capital loan did

not make their FFO and AFFO figures misstatements, as the complaint

does not contain “well-pleaded facts” that support the proposition

“that Omega’s treatment of the Working Capital Loan proceeds

violated GAAP.”       Omega’s Reply Br., ECF No. 56, at 7.      Defendants

further argue that 10(b) claims related to omission of the working

capital loan fail for: 1) lack of materiality; 2) lack of scienter;

and   3)    failure   to   plead   loss    causation.   We   first   address

plaintiffs’ material misstatement allegations before turning to

the alleged omission of the working capital loan.




                                      12
      B. Materiality

      Determining materiality is a fact-specific inquiry.                Basic

Inc. v. Levinson, 485 U.S. 224, 240 (1988).             The materiality of an

omission turns on whether “there is a substantial likelihood that

a reasonable shareholder would consider it important in deciding

how to [act].”       Id. at 231–32.      For an omission to be material,

“there must be a substantial likelihood that the disclosure of the

omitted fact would have been viewed by the reasonable investor as

having significantly altered the total mix of information made

available.”    Id.    Because materiality is a mixed question of fact

and law, on a 12(b)(6) motion, “a complaint may not properly be

dismissed ... on the ground that the alleged misstatements or

omissions are not material unless they are so obviously unimportant

to a reasonable investor that reasonable minds could not differ on

the question of their importance.”           Id.

            i. Material Misstatements (AC ¶¶ 41, 48, 58, 53, 60, 78)

      Plaintiffs allege that defendants made material misstatements

by: 1) using the working capital loan to artificially inflate its

FFO   and   AFFO   (AC   ¶   41,   58,     60);    2)   failing   to   disclose

materialization of risks related to operator bankruptcy on its May

5, 2017 10-Q report (id. ¶ 53, 78); and 3) failing to disclose

that it had engaged in an evaluation process for determining the

impairment of assets related to the Orianna leases on its May 5,

2017 10-Q (id. ¶ 48).        Neither the alleged misstatements nor the

                                      13
alleged    omission      reflect       a    material      falsity,     and   plaintiffs

consequently fail to state a § 10(b) claim.

     We first address the claim that Omega’s FFO and AFFO figures

were materially false because the working capital loan was used to

make Orianna’s rent payments to Omega.                     AC ¶ 41, 58, 60.            This

allegation fails to state a § 10(b) claim because, as defendants

point     out,    “[u]nderlying        this        conclusory     assertion      is    the

unsupported premise that rent paid with funds obtained by Orianna

from the Working Capital Loan is not actually payment of rent. ...

[N]either    the    Complaint        nor     the    Opposition        includes   even    a

conclusory assertion – much less alleges well-pleaded facts – that

Omega’s treatment of the Working Capital Loan proceeds violated

GAAP.”    Omega’s Reply Br., at 7.                Thus, this claim fails for lack

of material falsity.6           See Oklahoma Firefighters Pension & Ret.

Sys. v. Student Loan Corp., 951 F. Supp. 2d 479, 497 (S.D.N.Y.

2013)    (dismissing     §     10(b)       claims      where   plaintiffs    failed      to

adequately       plead   GAAP    violations);            see   also    Caiafa    v.     Sea

Containers       Ltd.,   525    F.     Supp.      2d    398,   409    (S.D.N.Y.       2007)

(dismissing § 10(b) claims for failing to plead with the requisite




      6     Plaintiffs, neither in this context nor in the context of loss
causation, come to grips with (or even discuss) the logical inconsistency
between their argument that Omega allegedly “partially disclosed” its omission
to investors in the second quarter of 2017, and Omega’s upward adjustment of
its FFO in the same quarter.


                                             14
specificity    “how    the   statements      were    false   or    misleading”

(internal citation omitted)).

      Next,   plaintiffs     allege   that    Omega    failed     to    disclose

materialization of risks related to operator bankruptcy and tenant

replacement in its May 5, 2017 10-Q report.             AC ¶ 53.       There are

two problems with this theory.          First, at the time the May 10-Q

was filed, Orianna had not yet become bankrupt or insolvent.

Second, there are no allegations that Omega was unable to find a

replacement operator for any of the properties leased by Orianna.7

Thus, allegations that the 10-Q risk factors were false and

misleading because Orianna eventually filed for bankruptcy, and

Omega eventually struggled to find replacement operators, are

“archetypical” examples “of impermissible allegations of fraud by

hindsight.”     Meridian Horizon Fund, LP v. KPMG (Cayman), 487 F.

App'x 636, 640 (2d Cir. 2012) (citations and internal quotation

marks omitted).8

      Additionally,     plaintiffs’    Amended      Complaint     alleges   that

Omega failed to disclose in its May 5, 2017 10-Q report that it

had engaged in an evaluation process for determining the impairment

of assets related to the Orianna leases.             AC ¶ 48.     But the fact



      7     Indeed, the Amended Complaint states that Omega “executed sale
agreements ... to sell the 7 [Orianna] Northwest facilities... .” AC ¶ 46.

      8     For the reasons discussed infra, these allegations are also
insufficient to show that defendants violated affirmative duties under Item 303
of Regulation S-K.

                                      15
that Omega engaged in its evaluation process does not require Omega

to alter the description of its impairment evaluation process.

Indeed, plaintiffs cite no case law or SEC guidance to support the

proposition that descriptions of risk evaluation processes are

misstatements unless they include a specific disclosure each time

the company has engaged in that risk evaluation process.                     Thus,

this allegation is also insufficient to establish a material

misrepresentation under the Exchange Act.

             ii. Materiality of Omission of the Working Capital Loan
                 (AC ¶¶ 43, 45, 47, 50, 53, 62, 65)

       The    remainder   of   plaintiffs’    allegations       relate      to    the

omission of the working capital loan in press releases and earnings

calls.       ¶¶ 43, 45, 47, 50, 53, 62, 65.               Plaintiffs argue that

“[t]he    working    capital    loan    is   material       because    it   was    a

clandestine effort by Omega to prop up Orianna, Omega’s second

largest operator, whose success or failure would materially impact

Omega.”       Pls.’ Opp. Br., ECF No. 55, at 20.             Plaintiffs further

assert that the loan was material because Omega made the loan using

either 46.6% of its cash on hand or 12% of its revolving credit

line.     Id.    Lastly, plaintiffs argue that materiality should be

assessed on the basis of the value of properties leased to Orianna,

and that “[t]he relevant number ... is ... the threat to Omega’s

$619    million    investment   in     Orianna     that    Orianna’s   financial

condition had placed in jeopardy.”           Id.


                                        16
       In response, defendants’ argue that we assess materiality by

using quantitative factors.              See Defs.’ Br., ECF No. 52, at 21

(“the Working Capital Loan amounted to only 0.21% or 0.17% of

Omega’s total assets.”).            However, “a court must consider both

quantitativ’       and   qualitative      factors    in    assessing       an   item's

materiality... .”         Litwin v. Blackstone Grp., L.P., 634 F.3d 706,

717–18 (2d Cir. 2011) (quoting SAB No. 99, 64 Fed.Reg. at 45, 151)

(internal quotation marks omitted);                 see also      SAB No. 99, 64

Fed.Reg. at 45, 152 (“Qualitative factors may cause misstatements

of quantitatively small amounts to be material... .”).                 One factor

“affecting qualitative materiality is whether the misstatement or

omission relates to a segment that plays a ‘significant role’ in

the registrant’s business.”          Litwin, 634 F.3d at 720 (quoting SAB

No. 99, 64 Fed.Reg. at 45, 152).               “These qualitative factors are

intended to allow for a finding of materiality if the quantitative

size    of   the   misstatement      is    small,    but    the    effect       of   the

misstatement is large.”        ECA, Local 134 IBEW Joint Pension Tr. of

Chicago v. JP Morgan Chase Co., 553 F.3d 187, 205 (2d Cir. 2009).

       The qualitative factors relevant to the materiality analysis

highlight the significance of Omega’s issuance of the working

capital loan to Orianna.           Here, Omega refers to Orianna as a “top

10”    operator    when    discussing      the   tenant    with    investors         and

analysts.     AC ¶ 35.      Further, as a REIT, Omega “earns money for

its    stockholders      largely    by    collecting      rent    and/or    mortgage

                                          17
payments from the operators of those facilities.”                 Id. ¶ 2.   Thus,

considering all of the allegations in the light most favorable to

plaintiffs while keeping in mind that materiality is a “mixed

question of fact and law,” we find that the inability of one of

Omega’s self-described “top 10” operators to pay its rent in the

absence    of    loan     from   Omega     can   be   construed   as    playing   a

“significant role” in Omega’s business, such that the issuance of

the loan “significantly altered the total mix of information made

available.”      Ganino, 228 F.3d at 162 (quoting Levinson, 485 U.S.

at 231-32).      Therefore, at the motion to dismiss stage, plaintiffs

have sufficiently alleged materiality with respect to the omission

of the working capital loan.

     C. Scienter

     Although plaintiffs have sufficiently alleged the materiality

of the omission of the working capital loan, their failure to

plead a strong inference of scienter is fatal to their remaining

claims.

     In    a    Rule 10b-5 action,         the complaint must          “state with

particularity facts giving rise to a strong inference that the

defendant acted with the required state of mind.”                  15 U.S.C.A. §

78u-4 (West).          The requisite state of mind in a Rule 10b–5 action

is “an intent to deceive, manipulate or defraud.”                      Ganino, 228

F.3d at 168.            “Such intent can be established either (a) by

alleging       facts    to   show   that   defendants    had   both    motive   and

                                           18
opportunity      to    commit   fraud,    or    (b)    by    alleging       facts    that

constitute       strong     circumstantial            evidence       of      conscious

misbehavior or recklessness.”            Id. at 168–69.

       “Motive   ...    [entails]       concrete      benefits       that    could     be

realized by one or more of the false statements and wrongful

nondisclosures alleged.”          Novak v. Kasaks, 216 F.3d 300, 307 (2d

Cir.   2000).     Motives       “generally     possessed      by     most    corporate

directors and officers do not suffice; instead, plaintiffs must

assert a concrete and personal benefit to the individual defendants

resulting from the fraud.”          Kalnit v. Eichler, 264 F.3d 131, 139

(2d Cir. 2001).        “Opportunity ... [entails] the means and likely

prospect of achieving concrete benefits by the means alleged.”

Novak, 216 F.3d at 307.           Courts typically assume “corporations,

corporate     officers,    and     corporate        directors       would    have     the

opportunity to commit fraud if they so desired.”                      In re eSpeed,

Inc. Sec. Litig., 457 F. Supp. 2d 266, 281 (S.D.N.Y. 2006).

       When   plaintiffs    fail    to    plead       scienter      via     motive    and

opportunity, they may raise a strong inference of scienter by

showing   circumstantial         evidence      of    conscious       misbehavior       or

recklessness,     although       “the    strength       of    the    circumstantial

allegations must be correspondingly greater.”                 Kalnit, 264 F.3d at

142.    “For an inference of scienter to be strong, a reasonable

person [must] deem [it] cogent and at least as compelling as any

opposing inference one could draw from the facts alleged.”                          ATSI,

                                         19
493 F.3d at 99 (internal citations and quotation marks omitted).

“[I]n determining whether the pleaded facts give rise to a ‘strong’

inference of scienter, the court must take into account plausible

opposing inferences.”          Tellabs, 551 U.S. at 310.             Conscious

misbehavior “encompasses deliberate illegal behavior, such as

securities trading by insiders privy to undisclosed and material

information    ...   or   knowing   sale   of   a   company’s    stock    at   an

unwarranted discount.”          Novak, 216 F.3d at 308.           A plaintiff

sufficiently    pleads    recklessness     when,    inter   alia,   they    make

“[p]lausible allegations that a defendant had facts at his disposal

contradicting material public statements, but then [ignored] such

facts or proceedings despite them.”          In re Lululemon Sec. Litig.,

14 F. Supp. 3d at 574.        Alleging “that a defendant merely ought to

have known is not sufficient to allege recklessness. Rather, to

withstand a motion to dismiss, plaintiffs must detail specific

contemporaneous data or information known to the defendants that

was inconsistent with the representation in question.”                   Hart v.

Internet Wire, Inc., 145 F. Supp. 2d 360, 368 (S.D.N.Y. 2001)

(citations and internal quotation marks omitted).               Allegations of

scienter   regarding      a   reckless     material   omission      require    a

plaintiff to “present facts indicating a clear duty to disclose.”

In re SunEdison, Inc. Sec. Litig., 300 F. Supp. 3d 444, 491

(S.D.N.Y. 2018) (citations and internal quotation marks omitted).

Such a clear duty can arise “from the need to correct or update

                                      20
prior statements.”   Id.    Where a duty is “not so clear,” failure

to disclose is insufficient to establish conscious misbehavior or

recklessness.   Id. (internal citation omitted).

     In order to establish the scienter of a defendant corporation,

“the pleaded facts must create a strong inference that someone

whose intent could be imputed to the corporation acted with the

requisite scienter.”       Teamsters Local 445 Freight Div. Pension

Fund v. Dynex Capital Inc., 531 F.3d 190, 195 (2d Cir. 2008).

“[S]cienter by management-level employees is generally sufficient

to attribute scienter to corporate defendants.”      In re Moody's

Corp. Sec. Litig., 599 F. Supp. 2d 493, 516 (S.D.N.Y. 2009).

Because the individual defendants are all C-level executives of

Omega who communicated to investors in that capacity, we assess

scienter under the assumption that the individual defendants’

scienter can be imputed to Omega.

     Here, plaintiffs fail to establish scienter via motive and

opportunity.    Plaintiffs plead that Omega was forced to lend

Orianna money to prevent its FFO from suffering a material decline.

AC ¶ 53.   But this is tantamount to pleading a corporate profit

motive and is insufficient to establish scienter.    See Lululemon,

14 F. Supp. 3d at 573 (“Motive and opportunity require plausible

allegations that the maker of a statement could, and had the likely

prospect of, realizing concrete benefits by the misstatement,” and

“[a]llegations limited to the type of ‘corporate profit’ motive

                                  21
possessed    by   most    corporate    directors    and    officers    do    not

suffice.”).

      Plaintiffs also rely on the second prong of scienter, i.e.,

conscious misbehavior or recklessness.             Plaintiffs assert that

“Omega was only able to report that Orianna was not seriously

delinquent in its obligations by essentially paying itself.” Pls.’

Opp. Br., at 14.         Plaintiffs further allege that “[d]efendants

knew that Orianna’s condition was materially more dire than they

disclosed    to   the    market.”     Id.      Thus,   the   argument       goes,

“defendants knowingly or recklessly failed to provide investors

with material information of which they were aware that disabled

investors from understanding the risks that Omega faced with

respect to its second largest operator.”               Id. at 17.       Noting

Omega’s disclosure of a working capital loan that Omega considered

providing to another struggling tenant, plaintiffs contend that

the decision to disclose that loan makes their non-disclosure of

the loan to Orianna reckless. Id. at 16. Additionally, plaintiffs

allege that defendants recklessly downplayed Orianna’s risk of

bankruptcy or insolvency.9        Id. at 16-17.



      9     In support of this proposition, plaintiffs discuss In re Complete
Management Inc. Securities Litigation., 153 F. Supp. 2d 314, 325 (S.D.N.Y.
2001).    In that case, the Court found scienter via recklessness when:
“Plaintiffs [alleged] that defendants were well aware that GMMS was constructing
phony medical files, that GMMS doctors were egregiously issuing unwarranted
self-referrals to run up fees, and that these claims, when arbitrated, would
yield mere cents on the dollar.” Id. For reasons discussed infra, plaintiffs’
allegations against Omega do not even begin to approach this level of
recklessness.

                                      22
      Though not dispositive, we again note plaintiffs’ failure to

allege     a    GAAP    violation      or    other   accounting      irregularity.

Plaintiffs cite no authority to support the proposition either: a)

that Omega’s failure to disclose the loan as an itemized line on

its SEC filings violated GAAP; or b) that treating rent received

from Orianna as revenue violated GAAP because the rent payments

were made using funds from the working capital loan.                   To be clear,

misstatements and omissions can be actionable under § 10(b) in the

absence of an accounting irregularity, but GAAP is relevant to the

recklessness assessment.            See Reilly v. U.S. Physical Therapy,

Inc., No. 17 CIV. 2347 (NRB), 2018 WL 3559089, at *17 (S.D.N.Y.

July 23, 2018)(dismissing § 10(b) claims for lack of scienter where

- despite allegations of GAAP violations - “accounting issues at

the heart of [the] dispute [were] neither simple nor easily

applied.”); see also In re Turquoise Hill Res. Ltd. Sec. Litig.,

No. 13 CIV. 8846 (LGS), 2014 WL 7176187, at *6 (S.D.N.Y. Dec. 16,

2014) (“It is noteworthy that the outside auditors did not question

the   corporate        defendant’s      accounting    practices.”)         (internal

citation       and   modifications      omitted).       Thus,     at   a   minimum,

plaintiffs fail to plead that GAAP establishes a “clear duty to

disclose” that was allegedly violated by defendants.                    SunEdison,

300 F. Supp. 3d at 491.

      Plaintiffs       also   allege    that     defendants   were     reckless   in

omitting the working capital loan because, once they chose to speak

                                            23
on the topic of Orianna’s financial health, there was a “duty to

tell the whole truth.”         In re Vivendi, S.A. Sec. Litig., 838 F.3d

223, 258 (2d Cir. 2016).            Of course, Omega would have acted with

scienter had they chosen to discuss the positive aspects of

Orianna’s predicament (e.g., the replacement of senior management)

while omitting negative aspects (e.g., Orianna’s inability to pay

rent).       But that is not what happened here.               In fact, Omega

disclosed Orianna’s financial predicament repeatedly to investors,

first on the May conference call, and again in July, when they

forewarned     “any     further     deterioration   and/or     the   failure   of

[Orianna] to achieve its budgeted plan may result in cash basis

accounting.”     Defs.’ Ex. 6, ECF No. 52-6, at 7.             And while Omega

does have a “duty to tell the whole truth” once they speak on a

matter, “[t]he requirement to be complete and accurate ... does

not mean that by revealing one fact ... one must reveal all others

that, too, would be interesting ... .”            In re Bristol Myers Squibb

Co.   Sec.    Litig.,    586   F.    Supp.   2d   148,   160   (S.D.N.Y.   2008)

(citations and internal quotation marks omitted).               Indeed, such a

requirement would “paralyze corporate spokespersons and likely

yield less, rather than more, information for investors.”                  In re

Rockwell Med., Inc. Sec. Litig., No. 16 CIV. 1691 (RJS), 2018 WL

1725553, at *11 (S.D.N.Y. Mar. 30, 2018). Consequently, we decline

“[t]o infer scienter from an arguably material omission, in the

face of allegations that cut against such an inference, and in the

                                        24
absence of valid motive allegations,” because such an inference

would “expand the anti-fraud provisions of the securities laws

beyond their intended scope.”          In re GeoPharma, Inc. Sec. Litig.,

411 F. Supp. 2d 434, 448 (S.D.N.Y. 2006).

      Even further, plaintiffs fail to establish that the inference

of scienter10 is not “at least as compelling as any opposing

inference one could draw ... .”             ATSI, 493 F.3d at 99 (citations

and   internal   quotation     marks   omitted).      The   more   compelling

inference is that Omega provided investors with the information

they believed was sufficient to make the market aware of Orianna’s

deteriorating financial situation.11            See In re Hi-Crush Partners

L.P. Sec. Litig., No. 12 CIV. 8557 (CM), 2013 WL 6233561, at *22

(S.D.N.Y. Dec. 2, 2013) (“Where a company has already disclosed


      10    As defendants point out, it is difficult to comprehend why Omega
would disclose Orianna’s deteriorating financial situation to investors and
lend millions of dollars to Orianna if Omega did not see the potential for
Orianna to recover. See Defs’ Reply Br., at 18; see also In re GeoPharma, Inc.
Sec. Litig., 411 F. Supp. 2d 434, 446 n.83 (S.D.N.Y. 2006) (“Courts often refuse
to infer scienter, even on a recklessness theory, when confronted with illogical
allegations.”).

      11    While we do not reach plaintiffs’ loss causation arguments, we note
the issues plaintiffs would face establishing loss causation in light of Omega’s
various disclosures regarding Orianna’s financial difficulties.       Plaintiffs
would likely struggle to plead loss causation under a foreseeable loss theory
because they do not adequately plead that the significance of the working
capital loan is such that, absent the alleged omission of the existence of the
loan, reasonable investors would not “consider seriously a zone of risk that
would be perceived as remote or highly unlikely by one believing the fraud.”
Castellano, 257 F.3d at 188. Indeed, defendants’ disclosure, first in May 2017
that Orianna “felt the performance pressure more than most,” and then in July
2017 that “any further deterioration and/or the failure of [Orianna] to achieve
its budgeted plan “may result in cash basis accounting...” clearly places
Orianna’s failure to recover economically within the “zone of risk” already
contemplated by reasonable investors prior to Omega’s Q2 and Q3 2017
disclosures. AC ¶¶ 35, 61.


                                       25
substantially similar information, however, its duty to disclose

a particular fact may be less clear.”).

       At most, Omega’s failure to disclose the working capital loan

constitutes non-actionable fraud by hindsight.                “Plaintiffs may

not sustain causes of action based on fraud by hindsight, relying

on allegations that defendants should have anticipated future

events and made certain disclosures earlier than they actually

did.” Waterford Twp. Police & Fire Ret. Sys. v. Reg’l Mgmt. Corp.,

No. 14 CIV. 3876 (LTS), 2016 WL 1261135, at *9 (S.D.N.Y. Mar. 30,

2016) (internal citations and quotation marks omitted).                     Thus,

while omission of the working capital loan arguably became more

significant once Orianna’s financial situation deteriorated to the

point Omega transitioned them to cash basis accounting, “corporate

managers are not obligated to portray their business' performance

and    prospects    in    unduly    cautious   or   gloomy   terms   in    public

pronouncements.”         In re Livent, Inc. Sec. Litig., 148 F. Supp. 2d

331,        350   (S.D.N.Y.     2001)     (internal     citations    omitted).

Accordingly,       plaintiffs      fail   to   allege   scienter,    and    their

remaining § 10(b) claims are dismissed.12




       12   Because all of plaintiffs’ allegations related to material
misstatements have failed for lack of material falsity, the safe harbor
protections are inapplicable to the remaining material omission claims. See
Complete Management, 153 F. Supp. 2d at 340 (noting that safe-harbor provisions
“apply to forward-looking statements only, and not to material omissions or
misstatements of historical fact”).


                                          26
III.   Item 303 of Regulation S-K (AC ¶ 78)

       Plaintiffs allege that defendants violated the affirmative

 duties imposed by Item 303 of Regulation S-K by failing to disclose

 in the May 5th 10-Q that the risk set forth in Omega’s stated “Risk

 Factors” – tenant bankruptcy or difficulty replacing a tenant -

 had materialized with respect to Orianna.         AC ¶ 78.     Item 303 of

 Regulation S-K requires SEC filings to:

       [d]escribe any known trends or uncertainties that have
       had or that the registrant reasonably expects will have
       a material favorable or unfavorable impact on net sales
       or revenues or income from continuing operations. If the
       registrant knows of events that will cause a material
       change in the relationship between costs and revenues
       ... the change in the relationship shall be disclosed.

 17 C.F.R. § 229.303(a)(3)(ii).

       The SEC’s release interpreting “[i]tem 303 clarifies that the

 Regulation   imposes   a    disclosure   duty   where   a   trend,   demand,

 commitment, event or uncertainty is both [1] presently known to

 management and [2] reasonably likely to have material effects on

 the registrant’s financial condition or results of operations.”

 Litwin v. Blackstone Grp., L.P., 634 F.3d 706, 716 (2d Cir. 2011)

 (internal citations and quotation marks omitted).             To determine

 whether a trend is reasonably likely to have a material effect on

 the registrant’s financial condition, courts ask: (1) whether the

 known trend is “likely to come to fruition”; and (2) whether the

 trend is likely to have a “material effect” on the registrant’s

 financial condition.       Stratte-McClure v. Morgan Stanley, 776 F.3d

                                     27
94, 103 (2d Cir. 2015) (quoting Exchange Act Release No. 6835,

1989 WL 1092885, at *6).

      Plaintiffs suggest the working capital loan prevented the

May 5 10-Q Risk Factors of tenant bankruptcy and difficulty

replacing a tenant from materializing.           But this does not change

the fact that, as of May 5, 2017, the risk factors had not in fact

materialized.       Moreover,    there     is   no   affirmative      Item   303

disclosure duty when “management determines that [a trend] is not

reasonably likely to come to fruition.”          Stratte-McClure, 776 F.3d

at 103.    Omega’s $18.8 million loan to Orianna mere days earlier

is sufficient proof that Omega’s management did not believe that

Orianna was “reasonably likely” to go bankrupt.                 See Lopez v.

Ctpartners Exec. Search Inc., 173 F. Supp. 3d 12, 34 (S.D.N.Y.

2016) (dismissing Item 303 claim where management did not believe

the scenario that ultimately occurred was “reasonably likely” to

occur, because “[e]xcept with the benefit of hindsight, that

scenario was speculative and conjectural.”).                Accordingly, we

dismiss plaintiffs’ Item 303 claim.

IV.   Section 20(a) Claims

      To make out a prima facie case under § 20(a) of the Exchange

Act, plaintiffs “must show a primary violation by the controlled

person    and   control   of   the   primary    violator   by   the   targeted

defendant, and show that the controlling person was in some

meaningful sense a culpable participant in the fraud perpetrated

                                      28
by the controlled person."          SEC v.   First Jersey Sec.,                 Inc.,    101

F.3d 1450, 1472 (2d Cir. 1996).        Because plaintiffs have failed to

plead a primary violation by Omega, their§ 20(a) claims also fail.

See Slayton v. Am. Express Co., 604 F.3d 758, 778                  (2d Cir. 2010).

                                     CONCLUSION

     For the reasons stated above,           defendants' motion to dismiss

is granted in its entirety.          To s umma r 1 z e ,   pl a int i f f s '    § 1 0 (b )

claims   related    to   material    misstatements         are     dismissed            with

prejudice for lack of material falsity.           Plaintiffs'§ l0(b) claims

related to omission of the working capital loan are dismissed with

prejudice for lack of scienter.            Plaintiffs'      § 20 (a)       claims are

dismissed with prejudice for failure to plead a primary§ l0(b)

violation.    The Clerk of Court is respectfully directed to enter

judgment for defendants and terminate this case and any motions

pending therein.



     SO ORDERED.

     Dated:        New Yor~ New York
                   March~-~-'. 2019

                                              Lr22ct6~
                                              NAOMI REICE BUCHWALD
                                              UNITED STATES DISTRICT JUDGE




                                      29
